     Case 2:19-cv-01690-JCM-DJA Document 11 Filed 11/12/19 Page 1 of 2



     DEANNA L. FORBUSH (6646)
 1   COLLEEN E. MCCARTY (13186)
     FOX ROTHSCHILD LLP
 2   1980 Festival Plaza Drive, #700
     Las Vegas, Nevada 89135
 3   (702) 262-6899 tel
     (702) 597-5503 fax
 4   dforbush@foxrothschild.com
     cmccarty@foxrothschild.com
 5   Attorneys for Defendant Western Best LLC
     d/b/a The Chicken Ranch
 6

 7

 8
                                UNITED STATES DISTRICT COURT
 9
                                        DISTRICT OF NEVADA
10
     KIZZY BYARS, DANIELLE JAMES, as               Case No. 2:19-cv-01690-JCM-DJA
11   Individuals and On Behalf of Others Similarly
     Situated,
12                                                 STIPULATION AND ORDER TO
13                       Plaintiffs,               EXTEND DEADLINE TO RESPOND TO
                   v.                              COMPLAINT (SECOND REQUEST)
14
     WESTERN BEST LLC, a Nevada Limited
15   Liability Company doing business as THE
     CHICKEN RANCH; DOES I through X,
16
     inclusive, and ROE CORPORATIONS I
17   through X, inclusive,

18                        Defendants.

19

20          Pursuant to Local Rule IA 6-1, Defendant Western Best LLC, d/b/a The Chicken Ranch

21   (“Defendant”) and Plaintiffs Kizzy Byars, Danielle James, as individuals and on behalf of others

22   similarly situated (“Plaintiffs”), by and through their respective counsel, stipulate and agree

23   //

24   //

25   //

26   //

27   //

28
                                                    1
     Case 2:19-cv-01690-JCM-DJA Document 11 Filed 11/12/19 Page 2 of 2



 1   to extend the deadline for Defendant to respond to Plaintiff’s Complaint to November 21, 2019.
 2   This is the second stipulation for extension of time to respond to the Complaint on file herein.
 3

 4    DATED this 12th day of November, 2019               DATED this 12th day of November, 2019
 5    FOX ROTHSCHILD LLP                                  RYAN ALEXANDER, CHTD.
 6
      /s/ Deanna L. Forbush                               /s/ Ryan Alexander
 7    DEANNA L. FORBUSH (6646)                            RYAN ALEXANDER (10845)
      COLLEEN E. MCCARTY (13186)                          3017 West Charleston Blvd., Ste. 58
 8    1980 Festival Plaza Drive, #700                     Las Vegas, Nevada 89102
      Las Vegas, Nevada 89135                             Attorneys for Plaintiffs
 9    Attorneys for Defendant Western Best LLC
      d/b/a The Chicken Ranch
10

11

12

13

14                                                            IT IS SO ORDERED
15

16                                                            ________________________________
                                                              Daniel J.STATES
                                                              UNITED   AlbregtsDISTRICT JUDGE
17                                                            United States Magistrate Judge
                                                              DATED:
                                                              DATED: _______________________
                                                                       November 14, 2019
18

19

20

21

22

23

24

25

26

27

28
                                                      2
     Active\105036777.v1-11/12/19
